In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Kings County (Grosvenor, J.), dated August 4, 2004, which, after a hearing, awarded custody of the parties’ child to the father.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Family Court providently exercised its discretion in awarding custody of the child to the father (see Matter of Ebert v Ebert, 38 NY2d 700 [1976]). Cozier, J.E, Ritter, Santucci and Luciano, JJ., concur.